693 N.W.2d 179 (2004)
263 Mich. App. 496
Nick DELEEUW, Josh Twiest, Sean Devette, and Ryan Devette, Plaintiffs,
v.
STATE BOARD OF CANVASSERS and Secretary of State, Defendants, and
Mark Brewer, Intervenor.
Docket No. 257501.
Court of Appeals of Michigan.
September 3, 2004.

ORDER
Deleeuw v. Board of State Canvassers, Docket No. 257501. The Court orders that the motion for leave to file a supplemental brief is granted.
The Court orders that the Secretary of State's motion for summary disposition of the complaint as to her is granted.
The Court orders that the complaint for mandamus is granted. The Board of State Canvassers' sole duty with regard to qualifying petitions is to determine whether the signatures on the petition are valid, including that of the person who circulates the *180 petition, whether they are the signatures of registered voters, and whether there are sufficient valid signatures to certify the petition. M.C.L. § 168.590f; M.C.L. § 168.552(8); Gillis v. Bd. of State Canvassers, 453 Mich. 881, 554 N.W.2d 9 (1996). Because the challenge to the petition failed to establish that there were not at least 30,000 valid signatures filed in support, the board breached its clear legal duty to certify the petition.
Because equity regards as done that which, in good conscience, ought to have been done, Kent v. Klein, 352 Mich. 652, 656, 91 N.W.2d 11 (1958); Boden v. Renihan, 299 Mich. 226, 236, 300 N.W. 53 (1941), the Court orders that the Secretary of State is to take all necessary measures to place Ralph Nader's name on the Michigan ballot as an independent candidate for President of the United States in the November 2004 general election.
We retain jurisdiction.